Name: 88/118/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  economic policy;  Europe
 Date Published: 1988-03-05

 Avis juridique important|31988D011888/118/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the French and Dutch texts are authentic) Official Journal L 060 , 05/03/1988 P. 0043 - 0043*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Belgium pursuant to Council Regulation (EEC) No 797/85 (Only the Dutch and French texts are authentic) (88/118/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the Belgian Government has forwarded the Ministerial Decree of 16 April 1986 granting an aid to collective investments for the production of fodder in less-favoured regions; Whereas, in accordance with Article 25 (1) of Regulation (EEC) No 797/85, the Commission is to decide whether, in view of the abovementioned notification, the provisions concerning the implementation of Title III of Regulation (EEC) No 797/85, in force in Belgium, still meet the conditions for Community financial participation in the common measure referred to in Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions meet the conditions and the objective of Regulation (EEC) No 797/85; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 In view of the Decree of 16 April 1986 granting aid to collective investments for the production of fodder in less-favoured regions, the provisions concerning the implementation of Regulation (EEC) No 797/85, in force in Belgium, meet the conditions for Community financial participation in the common measure referred to in Article 1 of the said Regulations. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 12 January 1988 For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 30. 6. 1987, p. 1.